DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                NO. 12-07-00277-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
IN THE ESTATE OF
LLOYD SHERMAN BLEVINS,
DECEASED §          COUNTY COURT AT LAW NO. 1 OF
 
§          HENDERSON COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellants have filed a motion to
dismiss this appeal.  In their motion,
Appellants state that they no longer wish to pursue this appeal.  A copy of the motion has been sent to all
counsel of record.  Because Appellants
have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.
Opinion delivered December 12, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)